DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 6/29/2022. The amendments filed on 6/29/2022 have been entered. Accordingly, claims 1-20 remain pending.
	After review of the Applicant’s remarks and amendments to the claims, examiner agrees with the applicants remarks and the 35 USC § 101 rejection has been withdrawn.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8, 12-13, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abolmaesumi et al (US2019/0125298 A1, 2019-05-02) (hereinafter “Abolmaesumi”).

	Regarding claim 1, Abolmaesumi teaches a method (“A computer-implemented method of facilitating echocardiographic image analysis” [clm 17]) comprising: 
	acquiring, by an ultrasound system, an ultrasound image of a target (“receiving signals representing a first at least one echocardiographic image” [clm 17]); 
	automatically identifying, by at least one processor of the ultrasound system (“The system includes at least one processor” [0004]), an ultrasound image view based on detected anatomical structures in the ultrasound image (“associating the first at least one echocardiographic image with a first view category” [clm 17]; “the first quality assessment value represents an assessment of suitability of the first at least one echocardiographic image for quantified clinical measurement of anatomical features” [clm 18], figs. 2-3, 5 and assoc par; view category of echocardiographic image (i.e. ultrasound image view) is determined based on presence of anatomical features [0108]-[0110] [0161]);
	automatically selecting, by the at least one processor, a plurality of measurements associated with the ultrasound image view (“blocks of codes included in the flowchart 260 may direct the analyzer processor 100 to apply one or more view categorization functions to the at least one echocardiographic image received at block 202 to determine which of a plurality of predetermined view categories the at least one echocardiographic image falls within” [0062], figs. 2-3, 5, 8 and assoc par; each standard ultrasound view has a distinct set of view categorization functions and convolution/pooling layering processes (i.e. plurality of measurements) applied to the echocardiographic image using a neural network trained on anatomical features found in the view [0059]-[0067] [see fig. 8 reproduced below]); 

    PNG
    media_image1.png
    453
    1056
    media_image1.png
    Greyscale

Each ultrasound image is input to a neural network system that applies a series of functions (i.e. plurality of measurements) based on anatomical features (Abolmaesumi fig. 8)
	assigning, by the at least one processor, a measurement grade for each of the plurality of measurements based at least on an ability to accurately perform each of the plurality of measurements in the ultrasound image (“images for the different view categories may include a different set of components and quality assessment values may be determined using different criteria. For example, for the AP2 view category, the left ventricle (LV), left atrium (LA), and mitral valve (MV) may each be assigned a component quality score, which may be summed with scores for centering, depth, and gain to determine the quality assessment value.” [0098]; a quality assessment value (i.e. measurement grade) is tabulated for each view category based on component quality scores for each anatomical feature comprising the echocardiographic view [0098] [see fig. 13 reproduced below]); and
	causing, by the at least one processor, a display system to present the measurement grade for each of the plurality of measurements (“causing the at least one display to display the first quality assessment value in association with the first at least one echocardiographic image” [clm 19], fig. 13 and assoc par; the measurement grade for each plurality of measurements is displayed simultaneously with the echocardiographic image [see fig. 13 reproduced below]).

    PNG
    media_image2.png
    298
    499
    media_image2.png
    Greyscale

The quality assessment value (i.e. measurement grade) is quantified using component quality scores (i.e. an ability to accurately perform each of the plurality of measurements) (Abolmaesumi fig. 13)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments taught by Abolmaesumi resulting in the method of selecting a plurality of measurements associated with an ultrasound image view, assigning a measurement grade for each of the plurality of measurements, and displaying the measurement grade. Cardiac ultrasound is widely available and cost-effective, and is the standard method for screening, detection, and monitoring cardiovascular disease. Some existing echocardiographic systems may be configured to provide feedback regarding general properties of captured images; however, this feedback may not assist echocardiographers in subsequent quantified clinical measurement of anatomical features (Abolmaesumi [0003]). The method of assessment and display of measurement grades provides near real-time feedback which may help an operator improve their skills and improve the image quality for subsequently captured images (Abolmaesumi [0035]).

	Regarding claim 5, Abolmaesumi teaches the method of claim 1, 
	further teaching the ability to accurately perform each of the plurality of measurement in the ultrasound image is based on a completeness of the detected anatomical structures in the ultrasound image and a focus level of the detected anatomical structures in the ultrasound image (“the first quality assessment value represents an assessment of suitability of the first at least one echocardiographic image for quantified clinical measurement of anatomical features” [clm 18], [0035]-[0037], [0168]; “a component quality score of up to 2 points based on the following observations: 0 points) the structure was not imaged or was inadequate for assessment; 1 point) the structure was adequately viewed; 2 points) the view was optimized for the structure…parameter optimization scores as follows: …, and correct depth of focus (0.5 points).” [0097], figs. 2–3, 5 and assoc par; suitability determined using component quality scores and parameter optimization scores (i.e. completeness and focus level of the detected anatomical structures) [0035]-[0037] [0095]-[0098][see claim 1 rejection]).  

	Regarding claim 6, Abolmaesumi teaches the method of claim 1, 
	further teaching the measurement grade is one of a plurality of grade levels (“a first quality assessment value representing a view category specific quality assessment of the first at least one echocardiographic image…a second quality assessment value representing a view category specific quality assessment of the second at least one echocardiographic image” [clm 17]; the first and second “quality assessment values” constitute a plurality of measurement grades), each of the plurality of grade levels represented by one or more of: 
a symbol, 
color-coding, 
a numerical grade level, 
a letter grade level, or 
a text description of the grade level (“the display 440 includes a representation 442 of the quality assessment value determined at block 206 shown in association with a representation 444 of the at least one echocardiographic image received at block 202” [0104], fig. 13 and assoc par; [see fig. 13 reproduced below]).  

    PNG
    media_image3.png
    284
    583
    media_image3.png
    Greyscale

Grade level representation accompanying an ultrasound image (Abolmaesumi fig. 13, annotated)

	Regarding claim 8, Abolmaesumi teaches a system (“A computer-implemented system for facilitating echocardiographic image analysis” [clm 1]) comprising: 
	an ultrasound system configured to acquire an ultrasound image of a target (“receive signals representing a first at least one echocardiographic image” [clm 1]); 
	at least one processor configured to: 
		automatically identify an ultrasound image view based on detected anatomical structures in the ultrasound image (“associate the first at least one echocardiographic image with a first view category” [clm 1]; “quantified clinical measurement of anatomical features” [clm 2]; [see claim 1 rejection]); 
		automatically select a plurality of measurements associated with the ultrasound image view (“blocks of codes included in the flowchart 260 may direct the analyzer processor 100 to apply one or more view categorization functions to the at least one echocardiographic image received at block 202 to determine which of a plurality of predetermined view categories the at least one echocardiographic image falls within” [0062], figs. 2-3, 5, 8 and assoc par; [see claim 1 rejection]); and 
		assign a measurement grade for each of the plurality of measurements based at least on an ability to accurately perform each of the plurality of measurements in the ultrasound image (“images for the different view categories may include a different set of components and quality assessment values may be determined using different criteria. For example, for the AP2 view category, the left ventricle (LV), left atrium (LA), and mitral valve (MV) may each be assigned a component quality score, which may be summed with scores for centering, depth, and gain to determine the quality assessment value.” [0098]; [see claim 1 rejection]); and 
	a display system configured to present the measurement grade for each of the plurality of measurements (“the at least one display to display the first quality assessment value in association with the first at least one echocardiographic image” [clm 3]; “The analyzer 12 may store representations of the echocardiographic images in memory and/or output representations of the images on the display 15.” [0034], fig. 13 and assoc par; [see claim 1 rejection]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments taught by Abolmaesumi resulting in the system that selects a plurality of measurements associated with an ultrasound image view, assigns measurement grades for each of the plurality of measurements, and displays the measurement grade. Cardiac ultrasound is widely available and cost-effective, and is the standard method for screening, detection, and monitoring cardiovascular disease. Some existing echocardiographic systems may be configured to provide feedback regarding general properties of captured images; however, this feedback may not assist echocardiographers in subsequent quantified clinical measurement of anatomical features (Abolmaesumi [0003]). The method of assessment and display of measurement grades provides near real-time feedback which may help an operator improve their skills and improve the image quality for subsequently captured images (Abolmaesumi [0035]).

	Regarding claim 12, Abolmaesumi teaches the system of claim 8, 
	further teaching the ability to accurately perform each of the plurality of measurements in the ultrasound image is based on a completeness of the detected anatomical structures in the ultrasound image and a focus level of the detected anatomical structures in the ultrasound image (“the first quality assessment value represents an assessment of suitability of the first at least one echocardiographic image for quantified clinical measurement of anatomical features” [clm 2], [0035]-[0037], [0168]; “a component quality score of up to 2 points based on the following observations: 0 points) the structure was not imaged or was inadequate for assessment; 1 point) the structure was adequately viewed; 2 points) the view was optimized for the structure…parameter optimization scores as follows: …, and correct depth of focus (0.5 points).” [0097], figs. 2–3, 5 and assoc par; [see claim 5 rejection]).  

	Regarding claim 13, Abolmaesumi teaches the system of claim 8, wherein the measurement grade is one of a plurality of grade levels (“a first quality assessment value representing a view category specific quality assessment of the first at least one echocardiographic image…a second quality assessment value representing a view category specific quality assessment of the second at least one echocardiographic image” [clm 1]; [see claim 6 rejection]), each of the plurality of grade levels represented by one or more of:
	a symbol, 
	color-coding, 
	a numerical grade level, 
	a letter grade level, or 
	a text description of the grade level (“the display 440 includes a representation 442 of the quality assessment value determined at block 206 shown in association with a representation 444 of the at least one echocardiographic image received at block 202” [0104], fig. 13 and assoc par; [see claim 6 rejection]).    

	Regarding claim 15, Abolmaesumi teaches a non-transitory computer readable medium having stored thereon, a computer program having at least one code section (“A computer-implemented method of facilitating echocardiographic image analysis” [clm 17], “Processor-executable program codes for directing the analyzer processor 100 to carry out various functions” [0046], fig. 2 and assoc par), the at least one code section being executable by a machine for causing the machine to perform steps comprising: 
	receiving an ultrasound image of a target (“receiving signals representing a first at least one echocardiographic image;” [clm 17]); 
	automatically identifying an ultrasound image view based on detected anatomical structures in the ultrasound image (“associating the first at least one echocardiographic image with a first view category” [clm 17]; “quantified clinical measurement of anatomical features” [clm 18]; [see claim 1 rejection]); 
	automatically selecting a plurality of measurements associated with the ultrasound image view (“blocks of codes included in the flowchart 260 may direct the analyzer processor 100 to apply one or more view categorization functions to the at least one echocardiographic image received at block 202 to determine which of a plurality of predetermined view categories the at least one echocardiographic image falls within” [0062], figs. 2-3, 5, 8 and assoc par; [see claim 1 rejection]); 
	assigning a measurement grade for each of the plurality of measurements based at least on an ability to accurately perform each of the plurality of measurements in the ultrasound image (“images for the different view categories may include a different set of components and quality assessment values may be determined using different criteria. For example, for the AP2 view category, the left ventricle (LV), left atrium (LA), and mitral valve (MV) may each be assigned a component quality score, which may be summed with scores for centering, depth, and gain to determine the quality assessment value.” [0098]; [see claim 1 rejection]); and 
	causing a display system to present the measurement grade for each of the plurality of measurements (“causing the at least one display to display the first quality assessment value in association with the first at least one echocardiographic image” [clm 19], fig. 13 and assoc par; [see claim 1 rejection]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments taught by Abolmaesumi resulting in a non-transitory computer readable medium that selects a plurality of measurements associated with an ultrasound image view, assigns measurement grades for each of the plurality of measurements, and displays the measurement grade. Cardiac ultrasound is widely available and cost-effective, and is the standard method for screening, detection, and monitoring cardiovascular disease. Some existing echocardiographic systems may be configured to provide feedback regarding general properties of captured images; however, this feedback may not assist echocardiographers in subsequent quantified clinical measurement of anatomical features (Abolmaesumi [0003]). The method of assessment and display of measurement grades provides near real-time feedback which may help an operator improve their skills and improve the image quality for subsequently captured images (Abolmaesumi [0035]).

	Regarding claim 18, Abolmaesumi teaches the non-transitory computer readable medium of claim 15, wherein the ability to accurately perform each of the plurality of measurements in the ultrasound image is based on a completeness of the detected anatomical structures in the ultrasound image and a focus level of the detected anatomical structures in the ultrasound image (“the first quality assessment value represents an assessment of suitability of the first at least one echocardiographic image for quantified clinical measurement of anatomical features” [clm 18], [0035]-[0037], [0168]; “a component quality score of up to 2 points based on the following observations: 0 points) the structure was not imaged or was inadequate for assessment; 1 point) the structure was adequately viewed; 2 points) the view was optimized for the structure…parameter optimization scores as follows: …, and correct depth of focus (0.5 points).” [0097], figs. 2–3, 5 and assoc par; [see claim 5 rejection]).  

	Regarding claim 19, Abolmaesumi teaches the non-transitory computer readable medium of claim 15, wherein the measurement grade is one of a plurality of grade levels (“a first quality assessment value representing a view category specific quality assessment of the first at least one echocardiographic image…a second quality assessment value representing a view category specific quality assessment of the second at least one echocardiographic image” [clm 17]; [see claim 6 rejection]), each of the plurality of grade levels represented by one or more of: 
	a symbol, 
	color-coding, 
	a numerical grade level, 
	a letter grade level, or 
	a text description of the grade level (“the display 440 includes a representation 442 of the quality assessment value determined at block 206 shown in association with a representation 444 of the at least one echocardiographic image received at block 202” [0104], fig. 13 and assoc par; [see claim 6 rejection]).      


Claim Rejections - 35 USC § 103

Claims 2-4, 9-11, and 16-17 are rejected under 35 U.S.C. 103 as obvious over Abolmaesumi as applied to claims 1, 8 and 15 above, in view of Samset (US2019/0000424 A1, 2019-01-03) (hereinafter “Samset”).

	Regarding claim 2, Abolmaesumi teaches the method of claim 1, 
	further teaching the plurality of measurements and receiving a selection (“the analyzer 12 may be configured to receive operator input (via the user interface system 14, for example)” [0037]; [see claim 1 rejection]),
	but Abolmaesumi fails to explicitly teach a selection to perform one of the at least one measurement.
	However, in the same field of endeavor, Samset teaches a system and method for measuring ultrasound ([0003]), comprising receiving, by the at least one processor, a selection to perform one of the plurality of measurements (“selecting a diagnostic measurement (DM) tool based on the view characteristic, on a graphical user interface (GUI), which is generated on a display; receiving a first selection at a first position within the ultrasound image” [clm 1], figs. 1, 3-4 and assoc par)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Abolmaesumi with a selection to perform measurement as taught by Samset. Currently, there are ultrasound systems that provide feedback regarding general properties of captured images, but the feedback may not ultimately result in capturing the high-quality images that may subsequently be clinically measured (Abolmaesumi [0003]). Furthermore, examination is time intensive as there are several steps required for an operator to perform measurements using conventional ultrasound systems (Samset [0002]). Near real-time feedback of image quality may assist an operator and improve image quality (Abolmaesumi [0035]). 

	Regarding claim 3, Abolmaesumi in view of Samset teaches the method of claim 2. 
	Samset further teaches automatically performing, by at least one processor, one of the plurality of measurements in response to receiving the selection (“automatically determining an anatomical measurement, to be performed upon the ultrasound image utilizing the DM tool, based on the first position” [clm 1]), and 
	causing, by the at least one processor, the display system to present results of the one of the plurality of measurements (“displaying the anatomical measurement label concurrently with the ultrasound image on a display” [clm 9]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above to automatically perform measurement as taught by Samset. Examination is time intensive as there are several steps required for an operator to perform measurements using conventional ultrasound systems (Samset [0002]). Near real-time feedback of image quality may assist an operator and improve image quality (Abolmaesumi [0035]).

	Regarding claim 4, Abolmaesumi in view of Samset teaches the method of claim 2.
	Samset further teaches causing, by the at least one processor, the display system to present measurement tools for manually performing the one of the plurality of measurements in response to receiving the selection (“selecting a diagnostic measurement (DM) tool based on the view characteristic, on a graphical user interface (GUI), which is generated on a display” [clm 1], fig. 4 and assoc par).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above to display the measurement tools as taught by Samset. Examination is time intensive as there are several steps required for an operator to perform measurements using conventional ultrasound systems (Samset [0002]). Near real-time feedback of image quality may assist an operator and improve image quality (Abolmaesumi [0035]).

	Regarding claim 9, Abolmaesumi teaches the system of claim 8, 
	further teaching at least one processor is configured to receive a selection (“the analyzer 12 may be configured to receive operator input (via the user interface system 14, for example)” [0037]; [see claim 2 rejection]),
	but Abolmaesumi fails to explicitly teach a selection to perform one of the at least one measurement.
	However, in the same field of endeavor, Samset teaches at least one processor is configured to receive a selection to perform one of the plurality of measurements (“controller circuit 102” [0025]; “select a diagnostic measurement (DM) tool … receive a first selection at a first position within the ultrasound image” [clm 10], figs. 1, 3-4 and assoc par; [see claim 2 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system of Abolmaesumi with a selection to perform measurement as taught by Samset. Currently, there are ultrasound systems that provide feedback regarding general properties of captured images, but the feedback may not ultimately result in capturing the high-quality images that may subsequently be clinically measured (Abolmaesumi [0003]). Furthermore, examination is time intensive as there are several steps required for an operator to perform measurements using conventional ultrasound systems (Samset [0002]). Near real-time feedback of image quality may assist an operator and improve image quality (Abolmaesumi [0035]).

	Regarding claim 10, Abolmaesumi in view of Samset teaches the system of claim 9.
	Samset further teaches at least one processor is configured to automatically perform the one of the plurality of measurements in response to receiving the selection (“automatically determine an anatomical measurement, to be performed upon the ultrasound image utilizing the DM tool, based on the first position” [clm 10]), and
	4Appln. No. 17/192,005the display system is configured to present results of the one of the plurality of measurements (“display the anatomical measurement label concurrently with the ultrasound image on a display” [clm 18]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system of the modified combination of references as outlined above to automatically perform measurement and display the results as taught by Samset. Examination is time intensive as there are several steps required for an operator to perform measurements using conventional ultrasound systems (Samset [0002]). Near real-time feedback of image quality may assist an operator and improve image quality (Abolmaesumi [0035]).

	Regarding claim 11, Abolmaesumi in view of Samset teaches the system of claim 9.
	Samset further teaches the display system is configured to present measurement tools for manually performing the one of the plurality of measurements in response to the at least one processor receiving the selection (“select a diagnostic measurement (DM) tool based on the view characteristic, on a graphical user interface (GUI), which is generated on the display” [clm 10], fig. 4 and assoc par).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system of the modified combination of references as outlined above to display the measurement tools as taught by Samset. Examination is time intensive as there are several steps required for an operator to perform measurements using conventional ultrasound systems (Samset [0002]). Near real-time feedback of image quality may assist an operator and improve image quality (Abolmaesumi [0035]).

	Regarding claim 16, Abolmaesumi teaches the non-transitory computer readable medium of claim 15, further teaching receiving a selection (“the analyzer 12 may be configured to receive operator input (via the user interface system 14, for example)” [0037]; [see claim 9 rejection]),
	but Abolmaesumi fails to explicitly teach a selection to perform one of the at least one measurement.
	However, in the same field of endeavor, Samset teaches automatically performing the one of the plurality of measurements in response to receiving the selection (“select a diagnostic measurement (DM) tool … receive a first selection at a first position within the ultrasound image, and automatically determine an anatomical measurement, to be performed upon the ultrasound image utilizing the DM tool, based on the first position” [clm 10], figs. 1, 3-4 and assoc par; [see claim 9 rejection]), and
	causing the display system to present results of the one of the plurality of measurements (“generate an anatomical measurement label indicative of the anatomical measurement, and display the anatomical measurement label concurrently with the ultrasound image on a display” [clm 18]; [see claim 10 rejection]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the non-transitory computer readable medium taught by Abolmaesumi with a selection to perform measurement and to automatically perform measurement as taught by Samset. Currently, there are ultrasound systems that provide feedback regarding general properties of captured images, but the feedback may not ultimately result in capturing the high-quality images that may subsequently be clinically measured (Abolmaesumi [0003]). Furthermore, examination is time intensive as there are several steps required for an operator to perform measurements using conventional ultrasound systems (Samset [0002]). Near real-time feedback of image quality may assist an operator and improve image quality (Abolmaesumi [0035]).

	Regarding claim 17, Abolmaesumi teaches the non-transitory computer readable medium of claim 15, further teaching receiving a selection (“the analyzer 12 may be configured to receive operator input (via the user interface system 14, for example)” [0037]; [see claim 9 rejection]),
	but Abolmaesumi fails to explicitly teach a selection to perform one of the at least one measurement and to present measurement tools.
	However, in the same field of endeavor, Samset teaches receiving a selection to perform one of the plurality of measurements (“select a diagnostic measurement (DM) tool … receive a first selection at a first position within the ultrasound image” [clm 10], figs. 1, 3-4 and assoc par; [see claim 9 rejection]), and 
	causing the display system to present measurement tools for manually performing the one of the plurality of measurements in response to receiving the selection (“select a diagnostic measurement (DM) tool based on the view characteristic, on a graphical user interface (GUI), which is generated on a display” [clm 10], fig. 4 and assoc par; [see claim 11 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the non-transitory computer readable medium of the modified combination of references as outlined above to display the measurement tools as taught by Samset. Examination is time intensive as there are several steps required for an operator to perform measurements using conventional ultrasound systems (Samset [0002]). Near real-time feedback of image quality may assist an operator and improve image quality (Abolmaesumi [0035]).


Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as obvious over Abolmaesumi as applied to claims 1, 8 and 15 above, in view of Aase (US2019/0388060 A1, 2019-12-26) (hereinafter “Aase”).

	Regarding claim 7, Abolmaesumi teaches the method of claim 1, 
	further teaching assigning, by the at least one processor, an anatomical structure grade for each of the detected anatomical structures in the ultrasound image (“images for the different view categories may include a different set of components and quality assessment values may be determined using different criteria. For example, for the AP2 view category, the left ventricle (LV), left atrium (LA), and mitral valve (MV) may each be assigned a component quality score, which may be summed with scores for centering, depth, and gain to determine the quality assessment value.” [0098]; anatomical structures are categorized based on component quality scores (i.e. anatomical structure grades) [0095]-[0099] [see claim 1 rejection]),
	but Abolmaesumi fails to explicitly teach a display system to present the anatomical structure grade for each of the detected anatomical structures.
	However, in the same field of endeavor, Aase teaches an ultrasound imaging method that accesses an imaging protocol for an ultrasound imaging session, the imaging protocol including designated views that are to be obtained to complete the imaging protocol ([clm 1], [abst], figs. 1-3 and assoc par);
	further teaching assigning, by the at least one processor, an anatomical structure grade for each of the detected anatomical structures in the ultrasound image (“one or more processors also are configured to automatically identify a portion of the image data corresponding to one of the one or more designated views of the imaging protocol” [0005], figs. 1-3 and assoc par; “graphical progress-of-completeness indicators 300, 302, 304” [0033], fig. 3 and assoc par; progress-of-completeness indicators (i.e. anatomical structure grades) are calculated by the processor [see fig. 3 reproduced below]), and 
	causing, by the at least one processor, a display system to present the anatomical structure grade for each of the detected anatomical structures (“a graphical progress-of-completeness indicator of the imaging protocol is displayed that indicates that one or more of: the designated views of the imaging protocol that have been acquired and/or that one or more additional designated views of the imaging protocol have yet to be acquired.” [clm 1], figs. 2-5 and assoc par; [see fig. 3 reproduced below]).

    PNG
    media_image4.png
    561
    467
    media_image4.png
    Greyscale

(Aase fig. 3, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Abolmaesumi to assign and display anatomical structure grades as taught by Aase. When the operator is required to concurrently obtain many different views under different parameters for multiple, different protocols, it can be difficult for the operator to maintain watch on the parameters and views that have been obtained (Aase [0003]). Using such an indicator to represent which views required by the imaging protocol remain to be captured can assist in educating the operator on what images are needed (Aase [0013]).

	Regarding claim 14, Abolmaesumi teaches the system of claim 8, 
	further teaching the at least one processor is configured to assign an anatomical structure grade for each of the detected anatomical structures in the ultrasound image (“images for the different view categories may include a different set of components and quality assessment values may be determined using different criteria. For example, for the AP2 view category, the left ventricle (LV), left atrium (LA), and mitral valve (MV) may each be assigned a component quality score, which may be summed with scores for centering, depth, and gain to determine the quality assessment value.” [0098]; [see claim 7 rejection]),
	but Abolmaesumi fails to explicitly teach a display system to present the anatomical structure grade for each of the detected anatomical structures.
	However, in the same field of endeavor, Aase teaches an ultrasound imaging system comprising at least one processor configured to assign an anatomical structure grade for each of the detected anatomical structures in the ultrasound image (“one or more processors also are configured to automatically identify a portion of the image data corresponding to one of the one or more designated views of the imaging protocol” [0005], figs. 1-3 and assoc par; “graphical progress-of-completeness indicators 300, 302, 304” [0033], fig. 3 and assoc par; [see claim 7 rejection]), and 
	the display system is configured to present the anatomical structure grade for each of the detected anatomical structures (“a graphical progress-of-completeness indicator of the imaging protocol is displayed that indicates that one or more of: the designated views of the imaging protocol that have been acquired and/or that one or more additional designated views of the imaging protocol have yet to be acquired.” [clm 1], figs. 2-5 and assoc par; [see claim 7 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by Abolmaesumi to assign and display anatomical structure grades as taught by Aase. When the operator is required to concurrently obtain many different views under different parameters for multiple, different protocols, it can be difficult for the operator to maintain watch on the parameters and views that have been obtained (Aase [0003]). Using such an indicator to represent which views required by the imaging protocol remain to be captured can assist in educating the operator on what images are needed (Aase [0013]).


	Regarding claim 20, Abolmaesumi teaches the non-transitory computer readable medium of claim 15, 
	further teaching assigning an anatomical structure grade for each of the detected anatomical structures in the ultrasound image (“images for the different view categories may include a different set of components and quality assessment values may be determined using different criteria. For example, for the AP2 view category, the left ventricle (LV), left atrium (LA), and mitral valve (MV) may each be assigned a component quality score, which may be summed with scores for centering, depth, and gain to determine the quality assessment value.” [0098]; [see claim 7 rejection]),
	but Abolmaesumi fails to explicitly teach a display system to present the anatomical structure grade for each of the detected anatomical structures.
	However, in the same field of endeavor, Aase teaches computer readable storage media for accessing an imaging protocol for an ultrasound imaging session ([clm 18], [0021]) comprising assigning an anatomical structure grade for each of the detected anatomical structures in the ultrasound image (“one or more processors also are configured to automatically identify a portion of the image data corresponding to one of the one or more designated views of the imaging protocol” [0005], figs. 1-3 and assoc par; “graphical progress-of-completeness indicators 300, 302, 304” [0033], fig. 3 and assoc par; [see claim 7 rejection]), and 
	causing a display system to present the anatomical structure grade for each of the detected anatomical structures (“displaying, on a display device, a graphical progress-of-completeness indicator of the imaging protocol and the portion of the image data that corresponds with the one or more designated views of the imaging protocol” [clm 18], figs. 2-5 and assoc par; [see claim 7 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the computer readable storage media taught by Abolmaesumi to assign and display anatomical structure grades as taught by Aase. When the operator is required to concurrently obtain many different views under different parameters for multiple, different protocols, it can be difficult for the operator to maintain watch on the parameters and views that have been obtained (Aase [0003]). Using such an indicator to represent which views required by the imaging protocol remain to be captured can assist in educating the operator on what images are needed (Aase [0013]).

Response to Arguments
	Applicant’s arguments, see p.21-25, filed 6/29/2022, with respect to the rejections of claims 1, 5, 6, 8, 12, 13, 15, 18, and 19 under 35 U.S.C. 102(a)(1) and claims 2-5, 7, 9-12, 14, 16-18 and 20 under 35 U.S.C. 103 have been fully considered. Regarding the rejection under 35 U.S.C. 102, examiner respectfully does not find applicant’s arguments to be persuasive in light of the amendments as drafted, and therefore, the rejection remains sustained (see Claim Rejections - 35 USC § 102/103 section). Upon consideration, new grounds of rejection are made in view of the following: new amendments provided by applicant and attached remarks, different interpretation of the previously applied references, and newly added claims.
	Regarding the claim rejections under 35 U.S.C. 102(a)(1), applicant argued the following:
	On pages 4-11 of the Office Action, independent claims 1, 8, and 15, and dependent claims 2 and 9, were rejected under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by Abolmaesumi et al. (U.S. Publication No. 2019/0125298, hereinafter "Abolmaesumi"). The Applicant respectfully traverses the rejection for at least the following reasons. 
	With regard to the anticipation rejections, MPEP 2131 states, "[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). MPEP 2131 also states, "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). 
	Regarding independent claim 1, the Applicant respectfully submits that Abolmaesumi at least fails to disclose, suggest, or teach, for example, "A method comprising: acquiring, by an ultrasound system, an ultrasound image of a target; automatically identifying, by at least one processor of the ultrasound system, an ultrasound image view based on detected anatomical structures in the ultrasound image; automatically selecting, by the at least one processor, a plurality of measurements associated with the ultrasound image view; assigning, by the at least one processor, a measurement grade for each of the plurality of measurements based at least on an ability to accurately perform each of the plurality of measurements in the ultrasound image; and causing, by the at least one processor, a display system to present the measurement grade for each of the plurality of measurements." 
	With regard to independent claim 8, the Applicant respectfully submits that Abolmaesumi at least fails to disclose, suggest, or teach, for example, "A system comprising: an ultrasound system configured to acquire an ultrasound image of a target; at least one processor configured to: automatically identify an ultrasound image view based on detected anatomical 21 Appln. No. 17/192,005Resp. to Office Action mailed April 4, 2022Response dated June 29, 2022structures in the ultrasound image; automatically select a plurality of measurements associated with the ultrasound image view; and assign a measurement grade for each of the plurality of measurements based at least on an ability to accurately perform each of the plurality of measurements in the ultrasound image; and a display system configured to present the measurement grade for each of the plurality of measurements." 
	Regarding independent claim 15, the Applicant respectfully submits that Abolmaesumi at least fails to disclose, suggest, or teach, for example, "A non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing the machine to perform steps comprising: receiving an ultrasound image of a target; automatically identifying an ultrasound image view based on detected anatomical structures in the ultrasound image; automatically selecting a plurality of measurements associated with the ultrasound image view; assigning a measurement grade for each of the plurality of measurements based at least on an ability to accurately perform each of the plurality of measurements in the ultrasound image; and causing a display system to present the measurement grade for each of the plurality of measurements." 
	The present application relates to "a method and system for automatically detecting an ultrasound image view and focus to provide feedback on measurement suitability. Aspects of the present disclosure have the technical effect of automatically detecting an ultrasound image view and focus of an acquired ultrasound image. Various embodiments have the technical effect of presenting a list of measurements associated with anatomy present in a detected ultrasound image view. Certain embodiments have the technical effect of automatically grading a suitability of the acquired ultrasound image for performing measurements associated with the anatomy present in the detected ultrasound image view. Aspects of the present disclosure have the technical effect of presenting the ultrasound image suitability grades of the measurements associated with the anatomy present in the detected ultrasound image view in substantially real- time such that an ultrasound operator may manipulate the ultrasound probe to acquire a view with improved measurement grades and/or select to manually or automatically perform one or more of the listed measurements. Certain embodiments have the technical effect of providing 22 Appln. No. 17/192,005Resp. to Office Action mailed April 4, 2022Response dated June 29, 2022immediate user feedback of ultrasound image suitability for performing measurements." (Applicant's specification,1 [11]). 
	Abolmaesumi discloses, "A computer-implemented system for facilitating echocardiographic image analysis is disclosed. The system includes at least one processor configured to receive signals representing a first at least one echocardiographic image, associate the image with a first view category of a plurality of predetermined view categories, determine, based on the first at least one echocardiographic image and the first view category, a first quality assessment value representing a view category specific quality assessment of the first at least one echocardiographic image, and produce signals representing the first quality assessment value for causing the first quality assessment value to be associated with the first at least one echocardiographic image. The at least one processor may also be configured to do the above steps for a second at least one echocardiographic and a second view category that is different from the first view category image. Other systems, methods, and computer-readable media are also disclosed." (See e.g., Abolmaesumi, Abstract (emphasis added)). 
	Independent claims 1, 8, and 15 are currently amended to clarify that measurement grades are provided for each of a plurality of measurements associated with an ultrasound image. As shown above, Abolmaesumi merely discloses providing a quality assessment value of an image. Providing a single image quality value associated with a particular image is different from "automatically selecting, by the at least one processor, a plurality of measurements associated with the ultrasound image view; assigning, by the at least one processor, a measurement grade for each of the plurality of measurements based at least on an ability to accurately perform each of the plurality of measurements in the ultrasound image; and causing, by the at least one processor, a display system to present the measurement grade for each of the plurality of measurements," as recited in Applicant's independent claim 1 (and similarly with regard to independent claims 8 and 15). 
	For at least these reasons, the Applicant respectfully submits that Abolmaesumi fails to teach the limitations of Applicant's independent claims 1, 8, and 15 as currently amended. 
23Appln. No. 17/192,005Resp. to Office Action mailed April 4, 2022Response dated June 29, 2022 
	Because the Office Action has failed to show "each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference" as required for an anticipation rejection under MPEP 2131, the rejection of independent claims 1, 8, and 15 under 35 U.S.C. § 102(a)(1) cannot be maintained. 
	Therefore, for at least the above stated reasons, Applicant respectfully submits that Abolmaesumi at least fails to disclose Applicant's invention as set forth in claims 1, 8, and 15. The Applicant believes that claims 1, 8, and 15 are allowable over Abolmaesumi. Applicant respectfully submits that claims 1, 8, and 15 are independent claims, and claims 2-7, 9-14, and 16-20 depend either directly or indirectly from independent claims 1, 8, and 15, respectively. Because claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15, respectively, Applicant respectfully submits that claims 2-7, 9-14, and 16-20 are allowable over Abolmaesumi, as well. The Applicant further respectfully submits that each of claims 2-7, 9-14, and 16-20 is independently allowable. 
	The Applicant respectfully requests, therefore, that the rejections of claims 1, 5, 6, 8, 12, 13, 15, 18, and 19 under 35 U.S.C. § 102(a)(1) be withdrawn. 

Examiner respectfully disagrees with Applicant’s interpretation of the teachings of Abolmaesumi (see Claim Rejections - 35 USC § 102/103 section). Specifically, Applicant has argued that Abolmaesumi does not teach the claim limitations "automatically selecting, by the at least one processor, a plurality of measurements associated with the ultrasound image view; assigning, by the at least one processor, a measurement grade for each of the plurality of measurements based at least on an ability to accurately perform each of the plurality of measurements in the ultrasound image; and causing, by the at least one processor, a display system to present the measurement grade for each of the plurality of measurements," as recited in Applicant's independent claim 1 (and similarly with regard to independent claims 8 and 15), on the grounds that Abolmaesumi teaches a single image quality value associated with a particular image. However, a plurality of quality assessment values are provided for each respective image view, as shown in the figure 8 reproduced below.

    PNG
    media_image5.png
    453
    1056
    media_image5.png
    Greyscale

Each ultrasound image view (boxed) has a respective quality measurement to assess the suitability for clinical diagnostic use (Abolmaesumi fig. 8, annotated)
The view category specific layers (370, 372, 374, 376, 378) generate a quality assessment value regarding the respective view category for the echocardiographic image being interrogated. The quality assessment is a measure of suitability for clinical measurement of anatomic features, and is displayed alongside the echocardiographic image ([see fig. 13 and assoc par]). Each quality assessment for a corresponding view category may be derived and displayed; hence, Abolmaesumi is interpreted as teaching all of the claimed matter in the independent claims 1, 8 and 15. Examiner respectfully notes that there are no further arguments made regarding the matter of the claim limitations in claims 5-6, 12-13 and 18-19. There are no further arguments presented; hence, the rejections of claims 1, 5-6, 8, 12-13, 15 and 18-19 under 35 U.S.C. § 102 are sustained. Regarding the claim rejections under 35 U.S.C. 103, applicant argued the following:
	On pages 11-19 of the Office Action, dependent claims 2-4, 9-11, and 16-17 were rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Abolmaesumi in view of Samset et al. (U.S. Publication No. 2019/0000424). The Applicant respectfully traverses the rejection for at least the following reasons. The Applicant respectfully submits that claims 2-4, 9-11, and 16-17 depend either directly or indirectly from independent claims 1, 8, or 15. Applicant believes that claims 1, 8, and 15 are allowable over Abolmaesumi in view of Samset at least because Samset fails to remedy the deficiencies of Abolmaesumi, as set forth above. Because claims 2-4, 9-11, and 16-17 depend from independent claims 1, 8, or 15, Applicant 24Appln. No. 17/192,005Resp. to Office Action mailed April 4, 2022Response dated June 29, 2022respectfully submits that claims 2-4, 9-11, and 16-17 are allowable over Abolmaesumi in view of Samset, as well. The Applicant further respectfully submits that each of claims 2-4, 9-11, and 16-17 is independently allowable. 
	The Applicant respectfully requests, therefore, that the rejections of claims 2-4, 9-11, and 16-17 under 35 U.S.C. § 103 be withdrawn. 

	On pages 19-28 of the Office Action, dependent claims 5, 7, 12, 14, 18, and 20 were rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Abolmaesumi in view of Aase (U.S. Publication No. 2019/0388060). The Applicant respectfully traverses the rejection for at least the following reasons. The Applicant respectfully submits that claims 5, 7, 12, 14, 18, and 20 depend either directly or indirectly from independent claims 1, 8, or 15. Applicant believes that claims 1, 8, and 15 are allowable over Abolmaesumi in view of Aase at least because Aase fails to remedy the deficiencies of Abolmaesumi, as set forth above. Because claims 5, 7, 12, 14, 18, and 20 depend from independent claims 1, 8, or 15, Applicant respectfully submits that claims 5, 7, 12, 14, 18, and 20 are allowable over Abolmaesumi in view of Aase, as well. The Applicant further respectfully submits that each of claims 5, 7, 12, 14, 18, and 20 is independently allowable. 
	The Applicant respectfully requests, therefore, that the rejections of claims 5, 7, 12, 14, 18, and 20 under 35 U.S.C. § 103 be withdrawn. 

Applicant has argued that the prior art references provided supplementing the primary reference Abolmaesumi (Samset and Aase) fail to teach claims 1, 8 and 15, specifically the claim limitations "automatically selecting, by the at least one processor, a plurality of measurements associated with the ultrasound image view; assigning, by the at least one processor, a measurement grade for each of the plurality of measurements based at least on an ability to accurately perform each of the plurality of measurements in the ultrasound image; and causing, by the at least one processor, a display system to present the measurement grade for each of the plurality of measurements," as recited in Applicant's independent claim 1 (and similarly with regard to independent claims 8 and 15).  As shown above, Abolmaesumi is argued as indeed teaching the limitations recited in claims 1, 8 and 15 (see Claim Rejections - 35 USC § 102/103 section). Accordingly, the rejections to dependent claims 2-5, 7, 9-12, 14, 16-18 and 20 are modified to address applicant’s amendments and the new rejections to independent claims. Besides the arguments regarding the independent claims 1, 8 and 15, Examiner respectfully notes that there are no arguments made regarding the matter of the claim limitations in claims 2-5, 7, 9-12, 14, 16-18 and 20. There are no further arguments presented; hence, the further rejections of claims 2-5, 7, 9-12, 14, 16-18 and 20 under 35 U.S.C. § 103 are sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793